  Case 19-05945      Doc 47 Filed 09/21/20 Entered 09/21/20 16:02:49            Desc Main
                              Document     Page 1 of 3
                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                CHICAGO DIVISION


IN RE:                                        )     BANKRUPTCY CASE NO. 19-05945
                                              )
Terrell D. Thomas                             )
Annette L. Thomas                             )
                                              )
DEBTORS                                       )     Chapter 13
                                              )
                                              )     Judge: David D. Cleary
                                              )


  WITHDRAWAL OF NOTICE OF POSTPETITON MORTGAGE FEES, EXPENSES,
                         AND CHANGES

       NOW COMES U.S. Bank National Association, as Trustee, successor in interest to Bank
of America, National Association, as Trustee, successor by merger to LaSalle Bank National
Association, as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-
Backed Certificates, Series 2006-FF1, by and through its Authorized Agent McCalla Raymer
Leibert Pierce, LLC, and hereby withdraws the Notice of Postpetition Mortgage Fees, Expenses,
and Charges filed on: July 29, 2019.


Notice of Postpetition Mortgage Fees, Expenses, and Charges Filed Date: July 29, 2019

Notice of Postpetition Mortgage Fees, Expenses, and Charges (Doc) related to Claim Number:
Claim #4-1

              This 21st day of September, 2020.




                                                  /s/Dana O'Brien
                                                  Authorized Agent for Movant
                                                  McCalla Raymer Leibert Pierce, LLC
                                                  1 N. Dearborn Suite 1200
                                                  Chicago, IL 60602
                                                  Phone: (312) 346-9088 X5188
                                                  Email: Dana.OBrien@mccalla.com
 Case 19-05945          Doc 47     Filed 09/21/20 Entered 09/21/20 16:02:49          Desc Main
                                     Document     Page 2 of 3




                                                       Bankruptcy Case No.: 19-05945
 In Re:                                                Chapter:             13
          Terrell D. Thomas                            Judge:               David D. Cleary
          Annette L. Thomas


                                   CERTIFICATE OF SERVICE


      I, Dana O'Brien, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within WITHDRAWAL OF
NOTICE OF POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES filed in this
bankruptcy matter on the following parties at the addresses shown, by regular United States
Mail, with proper postage affixed, unless another manner of service is expressly indicated:

Terrell D. Thomas
21206 Alessandra Dr.
Matteson, IL 60443

Annette L. Thomas
21206 Alessandra Dr.
Matteson, IL 60443

David M Siegel                                 (served via ECF Notification)
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

Marilyn O. Marshall, Trustee                   (served via ECF Notification)
  Case 19-05945      Doc 47     Filed 09/21/20 Entered 09/21/20 16:02:49       Desc Main
                                  Document     Page 3 of 3
224 South Michigan Ste 800
Chicago, IL 60604

Patrick S Layng                            (served via ECF Notification)
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:    9/21/2020        By:    /s/Dana O'Brien
                  (date)                Dana O'Brien
                                        Authorized Agent for Nationstar Mortgage LLC d/b/a
                                        Mr. Cooper
